Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 01/19/2021.
Claims 1, 6, 13 have been amended.
Claims 3, 7 have been cancelled.
Claims 1-2, 4-6, 8-29 are pending in the instant application.
Claims 11-12, 14-29 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) as evidence by SIGMA (https://www.sigmaaldrich.com/content/dam/ sigma-aldrich/docs/Sigma/Product_Information_Sheet/f7250pis.pdf (downloaded on 07/11/2020)).
Applicant’s claims are directed to a method comprising of: forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and triethanolamine (TEA); forming a second mixture by combing the first mixture with a surfactant, such as CTAC, a water-soluble florescent dye, and water; forming a third mixture by adding aminoproypyltrimethoxysilane (ATES); forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups and exhibit ultrabright excess reagents” implies there is a possible of no excess reagents. 
CAUDA teaches a method making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: forming a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and a gelation agent, such as triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on forming a second mixture by combing the first mixture with a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on forming a third mixture by adding a co-source of silica comprising hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES); and forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups (note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the same steps and ingredients with additional steps and ingredients (pg. 11363), wherein the RTES with APTES are on the outside (see pg. 11363, Figure 2). Additional disclosures include: mesoporous silica particles are known for drug delivery and other applications (see pg. 11361, under Introduction); fluorescein isothiocyanate (FITC) were applied to the periphery or the internal pore surface of the particle, wherein no quenching was observed nd col.; pg. 11364, 1st col), which would remove unbound water-soluble fluorescent dye molecule and any excess reagents. Note, washing by centrifugation is a well-known practice of cleaning particles, which removes any unbound agents. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additional, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence, 
	SIGMA teaches fluorescein isothiocyanate (FITC) is soluble in water at less than 0.1/ml in water (see pg. 2), which reads on water-soluble fluorescent dye.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), and MONTALTI et al (Dye-Doped Silica Nanoparticles as Luminescent Organized Systems for Nanomedicine. Chem. Soc. Rev., 2014, 43, 4243).
As discussed above, CAUDA teaches the prior art had known of making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: forming a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS), and a gelation agent, such as triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on forming a second mixture by combing the first mixture with a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on forming a third mixture by adding a co-source of silica comprising hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES); and forming particles comprising mesoporous silica particles covered with said hydrophilic functional groups (note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additional, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence, because CAUDA teaches every steps as claimed by Applicant and has a fluorescent dye in the composition. 
CAUDA does teach using a different specific florescent dye, such as rhodamine 6G; explicitly stating the dye was added in the second mixture to place the dye in the core; or using another specific washing method, such as dialysis, to remove excess unbound reagents, such as water-soluble fluorescent dye molecules and excess reagents.
CHO teaches a method of making fluorescent silica particles (see title and abstract) composition comprising the steps of: forming a first mixture comprising a silica 
	SOKOLOV teaches the prior art had known of coating silica particles with a second coating of silica to prevent dye leakage (see col. 10, line 60-65). Additional disclosures include: fluorescent dyes (see col. 2, line 26-27); TEOS and surfactants (see col. 2, line 22-35).
	MONTALTI teaches the prior art had known of using dye-doped silica nanoparticles (DDSNs) (see title and pg. 4245, 1st col) for diagnostic and theranostic applications (see pg. 4244, 2nd col) as “fluorescent probes for applications ranging from biosensors…and drug delivery” (see pg. 4245, 1st col), wherein the dye can be on the surface or in the core (see pg. 4245, Fig.1, which is provided below) and targeting unit can be added (see pg. 4245, Fig. 1). Additional disclosures include: rhodamine (see pg. st col).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. 1
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a specific florescent dye, such as rhodamine 6G, and add the dye in the second mixture to place the dye in the core, and do a dialysis step to remove any free unboned dye and exes reagents. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow the dye to be only in the core and allow biosensing/diagnostic of the silica nanoparticle, and reasonably would have expected success because rhodamine G6 has been used as the fluorescent dye in silica nanoparticles and washing methods, such as dialysis and centrifugation, to remove unbound agents have been used in the prior art.

Claims 1-2, 4-6, 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), MONTALTI et al (Dye-Doped Silica .
	As discussed above, CAUDA in view of CHO, SOKOLOV and MONTALTI teaches Applicant’s invention.
CAUDA, CHO, SOKOLOV and MONTALTI does not teach using aminoproypyltrimethoxysilane (ATES) conjugated to folic acid by using a carbodiimide coupling protocol.
ZHOU teaches the prior art had known of functionalizing silica with folic acid  for targeted fluorescence imaging (see title), wherein a classic silane agent APTS (aminoproypyltrimethoxysilane) (see pg. 2, Figure 1), which has amine groups, was used to activate free carboxyl groups of FA (folic acid) and then the activated groups combined with the amine group of the SiO2-NH2 resulting in the formation of SiO2-FA, (see pg. 4, under Synthesis and characterization of AUNCs@SiO2-FA, which also reads on a carbodiimide coupling protocol. Additional disclosures include: TEOS (see pg. 2, Figure 1; pg. 10, under Materials); fluorescent imaging (see abstract) folate receptors are commonly expressed on the surface of many human cancer cells, wherein folic acid displays high affinity for the folate receptors.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate aminoproypyltrimethoxysilane conjugated to folic acid by using a carbodiimide coupling protocol as the co-source of silica in the prior art’s fluorescent silica composition. The person of ordinary skill in the art would have been 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as stability, imaging contrast, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that CAUDA does not disclose, teach, or suggest removing unbound fluorescent dye molecules through dialyzing the third mixture against deionized water until the dialyzing solution is free of fluorescent dye. Therefore, CAUDA does not disclose all the elements of claim 1, as amended. The Office Action points to CHO for disclosing dialysis for removing excess florescent dye, but CHO does not provide any steps that remove excess reagents (in addition to fluorescent dyes) from the mixture.
	The Examiner finds this argument unpersuasive, because as discussed in the rejections, CAUDA teaches a washing step by centrifugation, and CHO teaches a dialysis 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618